  Case 16-32728         Doc 44    Filed 11/08/18 Entered 11/08/18 15:38:21          Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                         Eastern Division

In Re:                                       )               BK No.:     16-32728
Chadell Tribett                              )
                                             )               Chapter: 13
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
                  Debtor(s)                  )

 ORDER EXTENDING TIME FOR DEBTOR TO FILE CLAIM ON BEHALF OF CREDITOR

        THIS MATTER coming to be heard on the Motion to Extend Time for Debtor to File Claim on
behalf of Creditor; after due notice having been given and hearing thereon, and the court having been
fully advised of the matter;

IT IS HEREBY ORDERED:

  1. The time for the Debtor to file an unsecured priority claim on behalf of the Internal Revenue
Service is extended to November 22, 2018; and

  2. Nothing in this order shall require trustee to perform collections regarding any prior payments
made to creditors.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: November 08, 2018                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
